Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 1 of 11 PagelD 9

; ‘ \n |

Filing # 130807952 E-Filed 07/16/2021 12:47:54 PM ti

IN THE COUNTY COURT OF THE SEVENTH JUDICIAL CIRCUIT
IN AND FOR ST JOHNS COUNTY, FLORIDA

David Luce,

Vv.

Plaintiff,

Case No.:

Accounts Receivable Resources, Inc.,

Defendant,
/

 

STATEMENT OF CLAIM AND DEMAND FOR JURY TRIAL

Plaintiff David Luce (“Plaintiff”), by and through her undersigned counsel, seeks redress

for the unlawful practices of Defendant, Accounts Receivable Resources, Inc. (“Defendant”), to

wit, for Defendant’s violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. § 559, ef Seq.

(“FCCPA”), and in support thereof, alleges the following:

NATURE OF THE ACTION

THE FAIR DEBT COLLECTION PRACTICES ACT

. The Fair Debt Collection Practices Act (the “FDCPA”) is a series of statutes which prohibit

a catalog of activities in connection with the collection of consumer debts by debt
collectors. See, 15 U.S.C. §1692, generally. Congress enacted the FDCPA to regulate the
collection of consumer debts by debt collectors. The express purposes of the FDCPA are
to “eliminate abusive debt collection practices by debt collectors, to insure that debt

collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote consistent State action to protect consumers against debt

a"

collection abuses.” 15 U.S.C. § 1692(e). aa EM

 

 

1]Pa ve YN wy

a aye gt
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 2 of 11 PagelD 10

i

In enacting the FDCPA, the United States Congress found that “[tJhere is abundant
evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt
collectors,” which “contribute to the number ‘of personal bankruptcies, to marital
instability, to the loss of jobs, and to invasions of individual privacy.” 15 U.S.C. § 1692(a).
Congress additionally found existing laws and procedures for redressing debt collection
injuries to be inadequate to protect consumers. 15 U.S.C. § 1692(b).

Accordingly, the FDCPA imposes civil liability on any person or entity that violates its
provisions, and establishes general standards of debt collector and provides for specific
consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare
certain rights to be provided to or claimed by debtors, forbid deceitful and misleading
practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable
conduct, both generally and ina speciig list of disapproved practices.

Section 1692c(b) of the FDCPA provides that “[e]xcept as provided in section 1692b of
this title, without the prior consent of the ccnsumer given directly to the debt collector, or
the express permission of a court of competent jurisdiction, or as reasonably necessary to
effectuate a postjudgment judicial remedy, a debt collector may not communicate, in
connection with the collection of any debt, with any person other than the consumer, his
attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the
attorney of the creditor, or the attorney of the debt collector.”!

The FDCPA is a strict liability statute. Taylor v. Perrin, Landry, deLaunay & Durand, 103

V ‘

F.3d 1232 (Sth Cir. 1997). “Because the Act imposes strict liability, a consumer need not

‘A
show intentional conduct by the debt collector to be entitled to damages.” Russell-%, \

on ANA VA

it

 

 

 

' The exceptions listed in section 1692b of the FDCPA are inapplicable in this case, Resp i 4

\
Va
\

YA

Vy

WV

ad
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 3 of 11 PagelD 11

Equifax A.R.S., 74 F. 3d 30 (2d Cir. 1996); see also, Gearing v. Check Brokerage Corp.,
233 F.3d 469 (7th Cir. 2000) (holding unintentional misrepresentation of debt collector’s
legal status violated FDCPA).

6. The FDCPA is a remedial statute, and therefore must be construed liberally in favor of the
debtor. Sprinkle v. SB&C Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006). The remedial
nature of the FDCPA requires that courts interpret it liberally. Clark v. Capital Credit &
Collection Services, Inc., 460 F. 3d 1162 (9th Cir. 2006). “Because the FDCPA, like the
Truth in Lending Act [15 U.S.C §1601], is a remedial statute, it should be construed
liberally in favor of the consumer.” Johnson v. Riddle, 305 F. 3d 1107 (10th Cir. 2002).

IL. THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

7. “The Florida Consumer Collection Practices Act is a laudable legislative attempt to curb
what the Legislature evidently found to be a series of abuses in the area of debtor-creditor
relations.” Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d 196, 200-
201 (Fla 1976). The FCCPA is to be construed in a manner that is protective of the
consumer. See Fla. Stat. § 559.552 (providing that in the event of inconsistencies with the
FDCPA, the provision that is more protective of the debtor prevails). Moreover, “[uJnlike
the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons collecting
a consumer debt.” Jn re Hathcock; 437 B.R. 696, 704 (Bankr. M.D. Fla. 2010); See also
Heard v. Mathis, 344 So. 2d 651, 654 (Fla. Ist DCA 1977) (holding that, the FCCPA
applied to “a private individual making an oral, non-interest bearing loan to a friend.”).

8. The FCCPA proscribes,conduct similar to that prohibited by the FDCPA. Specifically, the

FCCPA states: ———s wm \ni\
mecetvel

In collecting consumer debts, no person shall: Wy ann Wu
. mae ey
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 4 of 11 PagelD 12

14.

IS.

16.

4|Page

\

u

(5) Disclose to a person other than the debtor or her or his family
information affecting the debtor's .reputation, whether or not for
credit worthiness, with knowledge or reason to know that the other
person does not have a legitimate business need for the information
or that the information is false.

Fla, Stat. § 559.72.
In applying and construing the FCCPA, “due consideration and great weight shall be given
to the interpretations of the Federal Trade Commission and the federal courts relating to

the federal Fair Debt Collection Practices Act.” Fla. Stat. § 559.77(5),

. As set forth in more detail below, Defendant’s written communications to Plaintiff violate

the aforementioned and/or foregoing provisions of the FDCPA and FCCPA, thereby giving
rise to this action and entitling Plaintiff to damages for the same.

JURISDICTION AND VENUE

. This is an action for damages greater than $500 but less than $2,500, exclusive of attorney’s

fees and costs.

. This action arises out of the Defendant’s unlawful conduct, to wit, the acts and/or omissions

of the Defendant in attempting to collect a consumer debt from Plaintiff violated the

FDCPA and FCCPA.

. Venue in St. Johns County is proper because Plaintiff resides here, the Defendant transacts

business here, and the complained conduct of Defendant occurred here.
PARTIES
Plaintiff is natural person, and a citizen of the State of Florida, residing in St. Johns County,

Florida.

Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

“em fe
Defendant does business in Florida. { WAG a te \

JUL 2 6 202!

=f

fin, ns
1

| aa
\ . Z
Wad to

}

~

to

\
\

| ¢ y
y

/ i

Lf
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 5 of 11 PagelD 13

Ww

17. Defendant holds itself out as a business providing debt collection services and identified

itself as a debt collector when communicating with Plaintiff.
~ 18. Defendant uses the telephone, internet and/or mails in a business the principal purpose of
which is the collection of debts.

19. Defendant regularly collects or attempts to collect, directly or indirectly, debts owed or due
or asserted to be owed or due another.

20. Defendant holds a Consumer Collection Agency License issued by the Florida Office of
Financial Regulation.

21. Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. §
559.55(7).

22. At all times material, Defendant was acting as a debt collector when communicating with
Plaintiff.

23. At all times material hereto, Defendant was subject to the FCCPA. See, e.g., Cook v. Blazer
Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. Ist Dist. App. 1976) (citing Fla. Stat. §
1.01(3)).

FACTUAL ALLEGATIONS

24. Plaintiff is alleged to owe a financial obligation (hereinafter the “Alleged Debt”).

25. The Alleged Debt consists of amounts allegedly due for consumer/personal purchases.

26. The Alleged Debt is a “debt” as defined by 15 U.S.C. § 1692a(5) as it is a financial
obligation allegedly incurred by Plaintiff primarily for personal, family or household
purposes.

27. On or about February 11, 2021, Defendant caused to be sent a written communication to

= aT

Plaintiff (hereinafter “Defendant’s Collection Letter”), A true and- correct ‘copy ‘lof.
Tn Ve \
\\ yt

ee  _ _ PN wit 26 2021
5|Page

 

| By. —

LM
\

7 9 , Hl : |
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 6 of 11 PagelD 14

\/
Ms

28,

29.

30.

31,

32.
33.

34.

35

36.

6|Page |

Defendant’s Collection Letter is attached hereto as “Exhibit A”,

Defendant’s Collection Letter is a “communication” as defined by 15 U.S.C. § 1692a(2) in
that Defendant’s Collection Letter conveys information regarding the Alleged Debt to
Plaintiff.

As demonstrated by its form and content, Defendant’s Collection Letter is an attempt by
Defendant to collect the Alleged Debt from Plaintiff.

Upon information and belief, Defendant did not generate, print and/or transmit Defendant’s
Collection Letter to Plaintiff. Instead, Defendant outsourced the generation, printing,
and/or transmission of Defendant’s Collection Letter to a third-party vendor (hereinafter
“Vendor”).

In connection with Defendant’s above-described outsourcing, Defendant communicated to
Vendor information regarding Plaintiffs alleged debt including, but not limited to,
Plaintiff's name, address, status as an alleged debtor, alleged account balance, alleged
account number, and/or alleged creditor.

Plaintiff did not consent to Defendant’s communication with Vendor.

The information communicated to Vendor by Defendant affects Plaintiff's reputation,

All conditions precedent to the filing of this action have occurred or been waived.

COUNT I- VIOLATION OF THE FDCPA

. Plaintiff re-asserts and re-alleges paragraphs | through 34 as if fully restated herein.

As detailed more fully above, Defendant is a debt collector and attempted to collect a
consumer debt from Plaintiff by and through Defendant’s Collection Letter. In doing so,

Defendant violated the FDCPA, to wit:

a. Section 1692c(b) by communicating, in connection with the collegrions of any. ak 5

HH)

a a Hi a

|
|
bats

oy cv

021
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 7 of 11 PagelD 15

with any person other than the consumer, his attorney, a consumer reporting agency
if otherwise permitted by law, the creditor, the attorney of the creditor, or the
attorney of the debt collector, without Plaintiff's prior consent given directly to
Defendant. See, e.g., Hunstein v. Preferred Collection and Mgt. Services, Inc., 19-
14434, 2021 WL 1556069 (11th Cir. Apr. 21, 2021).

37, Defendant’s aforementioned violations of the FDCPA have caused an injury-in-fact to
Plaintiff that is concrete and particularized in that Plaintiff's statutory right to privacy with
respect to Plaintiffs financial information has been violated. Hunstein v. Preferred
Collection and Mgt. Services, Inc., \9-14434, 2021 WL 1556069, at *4 (1 Ith Cir. Apr. 21,
2021)(“Notably, the FDCPA's statutory findings explicitly identify “invasions of
individual privacy” as one of the harms against which the statute is directed. 15 U.S.C. §
1692(a). And to that end, the statutory provision under which Hunstein has sued here
expressly prohibits a debt collector from “communicat[ing]” with any but a few persons or
entities “in connection with the collection of any debt.” Jd. § 1692c(b). Although §
1692c(b) isn't identical in all respects to the invasion-of-privacy tort, we have no difficulty
concluding that it bears “a close relationship to a harm that has traditionally been regarded
as providing a basis for a lawsuit in English or American courts.” Spokeo, 136 S. Ct. at
1549.”); Church v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir.
2016)(“Church has alleged that the FOCPA governs the letter at issue, and thus, alleges
she had a right to receive the FDCPA-required disclosures. Thus, Church has sufficiently
alleged that she has sustained a concrete—i.e., ‘real’—injury because she did not receive
the allegedly required disclosures. The invasion of Church’s right to receive the disclosures

~¥

is not hypothetical or uncertain; Church did not receive information tO, which she alleges: rl
} te, A iw |

_ uy 9g 2021

7|Page
 

Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page8 of 11 Pagetb-t6e———

\ 2 ) I ue
jHt [8

she was entitled. While this injury may not have resulted in tangible economic or physical f

harm that courts often expect, the Supreme Court has made clear an injury need not be

 

tangible to be concrete. See Spokeo, Inc., 578 U.S. at , 136 §.Ct. at 1549; Havens
Realty Corp., 455 U.S, at 373, 102 S.Ct. 1114. Rather, this injury is one that Congress has
elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,
Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies the
injury-in-fact requirement.”)(internal footnotes omitted); McCamis v. Servis One, Inc.,
2016 WL 4063403, at *2 (M.D. Fla. July 29, 2016)(“Here, Plaintiff alleges a concrete and
particularized injury in fact: Plaintiff has statutorily-created rights to be free from a debt
collector’s inappropriate attempts to collect a debt [...] and to be free from being subjected
to false, deceptive, unfair, or unconscionable mieanis to collect a debt. [...] [VJiolation of
statutory rights is not a ‘hypothetical or uncertain’ injury, but ‘one that Congress has
elevated to the status of a legally cognizable injury through the FDCPA.’”)(quoting Church
v. Accretive Health, Inc., 654 Fed. Appx. 990, 995 (11th Cir. 2016)); Prindle v. Carrington
Mortg. Services, LLC, 2016 WL 4369424, at *8 (M.D. Fla. Aug. 16, 2016)(“Through §
1692e, Congress identified an existing concrete harm (being subjected to specific abusive
debt-collection practices) that, by itself, was inadequate at law to establish standing”).

38. As a result of Defendant’s aforementioned FDCPA violations, Plaintiff has suffered actual
damages, including but not limited to stress, anxiety, frustration, and confusion, whereby
Plaintiff is entitled to relief for such, in addition to statutory damages and attorney’s fees

and costs.

COUNT H— VIOLATION OF THE FCCPA

39. Plaintiff re-asserts and re-alleges paragraphs | through 34 as if fully restated herein,

in yen

“— —— es —————— —————— ey ; a |

8|Page a ot
JUL 26 2c

 
40. As detailed more fully above, Defendant is a debt collector and attempted to collect a
consumer debt from Plaintiff by and through Defendant’s Collection Letter. In doing so,
Defendant violated the FCCPA, to wit:

a. Section 559.72(5) by Disclosing to a person other than the Plaintiff or her or his
family information affecting the Plaintiff's reputation, whether or not for credit
worthiness, with knowledge or reason to know that the other person does not have
a legitimate business need for the information or that the information is false.

41. As a result of Defendant’s aforementioned FCCPA violations, Plaintiff has suffered actual
damages, including but not limited to fear, stress, confusion, deception, anxiety and worry,
whereby Plaintiff is entitled to relief for such, in addition to statutory damages, attomney’s
fees and costs.

DEMAND FOR JURY TRIAL
42. Plaintiff respectfully demands a trial by jury on all issues so triable.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against
Defendants, awarding Plaintiff the following relief:

(a) Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
violations committed by Defendant in attempting to collect the Alleged Debt;

(b) Statutory and actual damages, as provided under Fla. Stat. § 559.77(2), for the
FCCPA violations committed by Defendant in attempting to collect the Alleged
Debt, :

(c) An injunction prohibiting Defendant from engaging in further collection activities
directed at Plaintiff that are in violation of the FCCPA;

(d) A declaration that Defendant’s collection effort as detailed herein violate the
FCCPA;

(e) Costs and reasonable attorneys’ fees as provided by both 15 UiS:C;-$1692k -and-—--
freee he

9|Page (

JUL 26 92l

Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 9 of 11 PagelD 17
Case 3:21-cv-00814-TJC-JRK Document 1-1 Filed 08/20/21 Page 10 of 11 PagelD 18
|

wi q , ( /
\N | De

\

Fla. Stat. § 559.77(2); and

(f) Any other relief that the Court deems appropriate and just under the circumstances.

DATED: July 16, 2021

Respectfully submitted by:

lsi Benjamin W.Raslavich
BENJAMIN W. RASLAVICH,.ESQ.
Florida Bar No.: 0102808

KUHN RASLAVICH, P.A.

2110 West Platt Street

Tampa, Florida 33606

Telephone: (813) 422 — 7782
Facsimile: (813) 422 — 7783
ben@theKRfirm.com

Counsel for Plaintiff

10|Page
 

=CV- = = Document 1-1 Filed 08/20/21 Page 11 of 11 PagelD 19

Exhibit A ; VV [ al j

Fae Blue Bell, PA 19429
Resources, Inc. Phone: (868) 301-0222 |

en

Bre 11, 2021 /t?

 

 

DAVID A LUCE
267 WILD ROSE DR
SAINT JOHNS FL 32259-8472
(— Creditor Account # Regarding Amt Owed
BAPTIST MEDICAL CTR-SOU a LUCE, DAVID A 1220.66
Please be advised that our client, BAPTIST MEDICAL CTR-SOUTH, has referred your account to us for collections .

To avoid further collection activity, please remit payment in full of $1220.66 directly to:
AR Resources, Inc.
PO Box 1056
Blue Bell PA 19422-0287
Please reference your ARR account number WT3567 on all correspondence.

If you would like to pay by phone,or have any questions, please contact a representative toll-free al 866-378-0797.
Calls to and from our locafion may be monitoréd or recorded for quality and tralning purposes.

You may also visit us at WWW.ARRESOURCESINC.COM to make a payment online. Your pin number is 61778883.
\f you wish to pay by credit card, please fill in the information below and retum In the enclosed envelope.

Unless you neil’ this office within 30 days after recelving this notice that you dispute the validity of the debt
or any portion thereof, this office will assume the debt Is valid. Hf you notify this office in writing within 30
days rom receiving this notice that you dispute the validity of the debt or any portion thereof, this office will
oblain verification of the debt or obtain a copy of a judgment and mail you a copy of such Judgment or
verification, If cu request this office in writing within 3 anys after receiving this notice, this office will
provide you with the name and address of the original creditor, if different from the current creditor.

This is an attempt to collect a debt and any information obtained will be used for that purpose. This
communication Is from a debt collacter.

Thank you,
AR Resources, Inc.

 

 

 

*** PLEASE DETACH HERE AND RETURN BOTTOM STUB WITH PAYMENT IN ENCLOSED ENVELOPE. “**

 

 

 

 

 

 

 

 

F YOU WISH YO PAY BY CREDIT CAAD, CIRCLE ONE AND FILL IN ‘THE INFORMATION GELOW. =
¥28D240785 VISA piscover FS
0 0 0 [visa] [psceugl :
PO Box 505 CARD NUMBER EXP. DATE §
Linden MI 48451-0505 jo 2
ADDRESS SERVICE REQUESTED CARD HOLGER NAME cw | &
SIGNATURE ANOQUNAT PAID
~ "Re: LUCE, DAVIDA ©
Account Number: 839
i ARR Account Nu wWT3567 ——— \\
Balance: $1,220.66 { a \ \
LADEN ED fpeen ett Ueda t tafe tease AeA aad od Lette . We ogy WI
‘ 000012002401 72689 13922 SRs47207 -Y2EO24D765 M5 \ \\\ Suu Ber’ \ \
i 022-2365 \\\\
i DAVIDA LUCE AR Resources, Inc. ks _\
SAINT JOHNS Fi 32259-8472 Bive Bell PAY 9422-0287 \ey -
